Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the previous Office action, dated May 20, 2022, has been received. No claims have been amended in this reply.
Claims 19-24 remain pending in the application.

Claim 19 is allowable. The restriction requirement between species of immune effector cells, as set forth in the Office action mailed on December 24, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 21, directed to CAR NK cells, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 19-24 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on May 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patents 11,033,619 and 10,201,606 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: 
Claims 19-20 and 22-24 were previously rejected under 35 U.S.C. 103 as being unpatentable over Hinrichs (Nature Biotechnology, Volume 31, No. 11, October 20, 2013, pp. 999-1008, cited in IDS) in view of Holt (Nature biotechnology 28, 839-847) and Mohler (WO2016011210A2).
Applicant’s arguments presented in the reply dated May 20, 2022 are persuasive, and this rejection has been withdrawn.

Claims 19-20 and 22-24 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, and 11 of U.S. Patent No. 10,201,606 and claims 1-5 and 11 of U.S. patent 11,033,619 in view of Holt.
Applicant’s filing of terminal disclaimers to the above patents has addressed this issue, and this rejection is hereby withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. patent 10,137,155.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644       

/AMY E JUEDES/            Primary Examiner, Art Unit 1644